Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 18 December 2020, to the Original Application, filed 8 August 2019.

2. 	Claims 1-5, 7-11, and 13-17 are pending.  Applicant has cancelled claims 6, 12, and 18.  Claims 1, 7, and 13 are independent claims.  



Double Patenting

3.	Claims 1-5, 7-11, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, and 13-17, respectively, of co-pending Application No. 16/535,250. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-11, and 13-17 of co-pending application 16/535,250 contain every element of claims 1-5, 7- of the instant application and thus anticipate the claim of the instant application.  The claim of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments

4.	Applicant’s arguments, see Amendment, filed 18 December 2020, with respect to the rejection of claims 1-18 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-18 under 35 U.S.C. 101 has been withdrawn. 

5.	Applicant’s arguments, see Amendment, filed 18 December 2020, with respect to the rejection of claims 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-18 under 35 U.S.C. 103 has been withdrawn. 




Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LAURIE A RIES/Primary Examiner, Art Unit 2176